AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California

        Ernesto Del Barrio Jr., and Owen Williams                        )
                                                                         )
                                                                         )
                                                                         )
                            Plaintiff(s)                                 )
                                                                         )
                                v.                                                            Civil Action No. 3:20-cv-7341 JCS
                                                                         )
 Dr. Ing h.c.F. Porsche AG, and Porsche Cars North                       )
                     America, Inc.                                       )
                                                                         )
                                                                         )
                           Defendant(s)                                  )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Porsche Cars North America, Inc. as agent for
                                           Dr. Ing h.c.F. Porsche AG
                                           c/o CT Corporation System
                                           818 West Seventh Street, Suite 930
                                           Los Angeles, CA 9001



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Matthew Preusch
                                           Keller Rohrback LLP
                                           1201 Third Ave, Suite 3200
                                           Seattle, WA 98101



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                                      S DISTR
                                                                                   ATE
                                                                                 ST
                                                                                             IC
                                                                                               T        CLERK OF COURT
                                                                             D
                                                                                                          Susan Y. Soong
                                                                                                       CO
                                                                        E
                                                                      IT




                                                                                                         UR
                                                                    UN




                                                                                                           T
                                                                    N O RT




                                                                                                            NI A
                                                                                                        OR




Date:             10/20/2020
                                                                      HE




                                                                                                       IF




                                                                             N
                                                                                                       AL
                                                                             R




                                                                                 DI
                                                                                      S T RI T O F C
                                                                                            C
                                                                                                                   Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California

        Ernesto Del Barrio Jr., and Owen Williams                       )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                                             Civil Action No. 3:20-cv-7341 JCS
                                                                        )
 Dr. Ing h.c.F. Porsche AG, and Porsche Cars North                      )
                     America, Inc.                                      )
                                                                        )
                                                                        )
                           Defendant(s)                                 )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Porsche Cars North America, Inc.
                                           c/o CT Corporation System
                                           818 West Seventh Street, Suite 930
                                           Los Angeles, CA 9001




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Matthew Preusch
                                           Keller Rohrback LLP
                                           1201 Third Ave, Suite 3200
                                           Seattle, WA 98101



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                     ST
                                                                                       ATE
                                                                                          S DISTR
                                                                                                 IC
                                                                                                   T   CLERK OF COURT
                                                                                 D
                                                                                                          Susan Y. Soong
                                                                                                           CO
                                                                            E
                                                                          IT




                                                                                                             UR
                                                                        UN




                                                                                                               T
                                                                        N O RT




                                                                                                                NI A




Date:             10/20/2020
                                                                                                            OR
                                                                          HE




                                                                                                           IF




                                                                                 N
                                                                                                           AL
                                                                                 R




                                                                                     DI
                                                                                          S T RI T O F C
                                                                                                C                      Signature of Clerk or Deputy Clerk
